DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is granted priority as a CONTINUATION of US Patent Application 15/873,591.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,335,791 (‘791) in view of Pamula et al. (US 2007/0243634). 
‘791 recites a method for sealing an array of wells having an aqueous fluid disposed therein by disposing a layer of immiscible fluid over the array of wells comprising:
actuating movement of a droplet of aqueous fluid towards a droplet of immiscible fluid by using digital microfluidics electrodes such that the two droplets contact each other thereby forming a biphasic droplet comprising an aqueous phase formed by the droplet of aqueous fluid and a non-aqueous phase formed by the droplet of immiscible fluid;
actuating movement of the aqueous phase of the biphasic droplet using DMF electrodes thereby pulling the non-aqueous phase present in the biphasic droplet towards an array of wells;
contacting the array of wells with the aqueous phase of the biphasic droplet by actuating movement of the aqueous phase of the biphasic droplet over the array of wells by using DMF electrodes;
contacting the array of wells with the non-aqueous phase of the biphasic droplet by actuating movement of the aqueous phase of the biphasic droplet to a position adjacent the array of wells by using DMF electrodes such that the non-aqueous phase is pulled over the array of wells, 
wherein contacting the array of wells with the non-aqueous phase of the biphasic droplet covers the array of wells with the immiscible fluid thereby sealing the array of wells (claim 1).
‘791 fails to recite the method is automated using a processing to run a program to instruct the device to perform the method steps.
	Pamula et al. teach an automated method for performing droplet based digital microfluidics comprising a droplet microactuator controlled by a processing that is programmed to control droplet manipulations on a droplet microactuator (par. 374, 380,  465-466, 469 and 471). in order to provide a droplet control program that facilitates computer executable instructions for controlling droplet microactuator system functions to optimize assay performance (par. 465).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the method of ‘791 in an automated fashion using a processor to run a program to instruct a device to perform the steps as taught by Pamula et al., in order to provide automation of a droplet microactuator that enables assays to be performed more quickly and by personnel with minimal training, thereby reducing human error (Pamula, par. 465).
	Although Pamula et al. does not specifically teach the claimed steps, Pamula generally teaches the advantage of using a processor to instruct a microactuator to perform droplet operations.  Therefore when combined with ‘791, one having ordinary skill would recognize that a processor programmed to instruct a device to run the method steps of ‘791 would be incorporated.
	Claims 23-42 are recited in claims 2-21 of ‘791, respectively.

Allowable Subject Matter
Claims 22-42 are free of the prior art.  The prior art fails to teach a method for sealing an array comprising actuating movement of an aqueous fluid toward a droplet of immiscible fluid to form a biphasic droplet, actuating the droplet by DMF electrodes toward an array of wells, contacting the wells with the aqueous phase of the biphasic droplet and sealing the wells by contacting the wells with the immiscible fluid where the immiscible fluid seals the wells.
	Pamula et al. (US 2007/0243634) teaches a processing running a program to instruct a device to perform droplet operations using DMF electrodes, but fail to teach the operations claimed including actuating movement of an aqueous fluid to a droplet of immiscible fluid to form a biphasic droplet.
Lee et al. (US 2013/0052649) teach an array of wells sealed with immiscible fluids (par. 28), but fail to teach the claimed method of sealing the wells including actuating movement of a droplet of aqueous fluid towards a droplet of immiscible fluid to form a biphasic droplet using DMF electrodes and the array of wells contacted with the non-aqueous phase of the droplet to seal the wells.
	Fan et al. (US 2016/0289669) teach sealing wells or microwells with an immiscible fluid (par. 273), but fail to teach the claimed method of sealing the wells including actuating movement of a droplet of aqueous fluid towards a droplet of immiscible fluid to form a biphasic droplet using DMF electrodes and the array of wells contacted with the non-aqueous phase of the droplet to seal the wells.
Potier et al. (US 2013/0236901) teach a method for actuating movement of a droplet of aqueous fluid towards an immiscible fluid and creating a biphasic droplet comprising an aqueous phase and a non-aqueous phase and contacting an array of wells with an aqueous phase and non-aqueous phase wherein an immiscible fluid seals the array of wells.  Potier et al. fail to teach actuating movement of the aqueous and biphasic droplet by using DMF electrodes and pulling the biphasic droplet over the array of wells.
Chiu et al. (US 2010/0041046) teach a method comprising actuating movement of an aqueous fluid by digital microfluidics toward and over an array of wells and contacting the array of wells with a non-aqueous phase of immiscible fluid that covers the array of wells and seals the wells.  Chiu et al. fail to teach flowing an aqueous droplet toward a non-aqueous droplet to form a biphasic droplet and contacting the array of wells with the biphasic droplet by drawing the biphasic droplet over the array of wells. 
Blainey et al. (US 2018/0071738) teach a method comprising forming monodisperse aqueous droplets in a non-aqueous fluid, actuating movement of the aqueous phase over an array of wells and contacting the array of wells with the non-aqueous phase such that the wells are sealed with the non-aqueous fluid, but fail to teach movement by DMF electrodes and actuating an aqueous fluid droplet to contact a non-aqueous fluid droplet to form a biphasic droplet.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/Primary Examiner, Art Unit 1677